Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  features of “a synchronized clock” as recited in claim 11 and the feature of “a base” as recited in claim 14  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This application is in condition for allowance except for the following formal matters as mentioned in the current office action.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 1-20 are allowed since the prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a first deskew probe point configured to receive a first calibration signal while contacting the first probe; a second deskew probe point configured to receive a second calibration signal while contacting the second probe; and a feedback loop for automatically self-calibrating the deskew fixture, the feedback loop comprising: a first analog to digital converter (ADC) configured to digitize the first calibration signal at the first deskew probe point to provide a first digitized calibration signal; a second ADC configured to digitize the second calibration signal at the second deskew probe point to provide a second digitized calibration signal; and a processing unit programmed to determine inherent skew of the deskew fixture between the first and second skew probe points using the first and second digitized calibration signals, and to adjust timing of at least one of the first calibration signal or the second calibration signal as recited in claim 1. Claims 2-13 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in 
The prior art does not disclose A deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a first deskew probe point configured to receive a first calibration signal while contacting the first probe; a second deskew probe point configured to receive a second calibration signal while depend from allowed claim 18, they are also allowed accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Swain et al (Pat# 11,119,120) disclose Power Probe Including Sensor For Detecting Current And Voltage Signals.
Bresser et al (Pat# 11,047,881) disclose Measuring System And Method.
Booman et al (pat# 9,140,723) disclose Signal Acquisition Probe Storing Compressed Or Compressed And Filtered Time Domain Impulse Or Step Response Data For Use In A Signal Measurement System.
Acuff et al (pat# 8,103,473) disclose Test And Measurement Instrument And Method Of Calibrating.
Takizawa (Pat# 7,768,255) disclose Interconnection Substrate, Skew Measurement Method, And Test Apparatus.
Miller (pat# 7,595,629) disclose Interconnection Substrate, Skew Measurement Method, And Test Apparatus.

Mc. Pherson et al (Pat# 6,801,042) disclose Calibration Method And Apparatus For Signal Analysis Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867